  Case 19-32042       Doc 26     Filed 08/04/21 Entered 08/04/21 17:04:31           Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE                                                )      Chapter 7
                                                     )
YOUNG, ANGELA N.                                     )      CASE NO. 19-32042-JBS
                                                     )
                                Debtor(s).           )      Hon. Jack B. Schmetterer


                              TRUSTEE’S APPLICATION FOR
                             COMPENSATION AND EXPENSES

TO:     THE HONORABLE Jack B. Schmetterer

        NOW COMES Chapter 7 N. Neville Reid, Trustee, Trustee herein, pursuant to 11 U.S.C.
§330, and requests $299.30 as compensation and $0.00 for reimbursement of expenses, $0.00
amount of which has previously been paid.
                         I. COMPUTATION OF COMPENSATION
        Total disbursements to parties in interest, excluding the Debtor, but including holders of
secured claims are $1,197.21. Pursuant to 11 U.S.C. §326, compensation should be computed as
follows:
25% of the First $5,000.00                   $299.30                    ($1,250.00 max.)
10% of next $45,000.00                       $0.00                      ($4,500.00 max.)
05% of next $950,000.00                      $0.00                      ($47,500.00 max.)
03% of balance                               $0.00




TOTAL COMPENSATION                           $299.30
  Case 19-32042       Doc 26      Filed 08/04/21 Entered 08/04/21 17:04:31       Desc Main
                                    Document     Page 2 of 2



                                  II. TRUSTEE’S EXPENSES

None


TOTAL EXPENSES                                      $0.00

         The undersigned certifies under penalty of perjury that no agreement or understanding
exists between the undersigned and any other person for sharing of compensation prohibited by
the Bankruptcy Code. No payments have previously been made or promised in any capacity in
connection with the above case.




Dated:        August 4, 2021                       /s/ Chapter 7 N. Neville Reid, Trustee
                                                   Chapter 7 N. Neville Reid, Trustee, Trustee


Chapter 7 N. Neville Reid, Trustee
Fox, Swibel, Levin & Carroll, LLP
200 West Madison Street
Suite 3000
Chicago, IL 60606
Business         (312)224-1245
FAX              (312) 224-1201
